Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors India Globalization Capital, Inc. We hereby consent to the incorporation by reference in to the Pre-effective Amendment No. 1 to the Registration Statement on Form S-1 of India Globalization Capital, Inc., filed on March 5, 2012, of: (i) our report on the financial statements of India Globalization Capital, Inc. for the fiscal years ended March 31, 2011 and March 31, 2010. We also consent to the reference to our Firm under the caption “Experts” in such Prospectus. /s/ YOGANANDH & RAM YOGANANDH & RAM Chennai, India April 26, 2012
